DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 53 – 56) in the reply filed on 3/11/2022 is acknowledged.
Claim Interpretation
It is noted that “used” recited in claim 53 does not have an indefinite issue under U.S.C. 112(b) paragraph. It is determined the limitation of “a camera of the smartphone is used to take a combined picture” is a routine and well-known step.
Allowable Subject Matter
Claims 53 – 56 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 53, Faran (US 2004/010789 A1) teaches a special purpose sticker having graphical elements thereon is applied onto the skin of the human being and Tiwari (US 10,849,530 B2) teaches determining skin type by taking picture. However, the prior art of record fails to teach or reasonably suggest:
 A method of calibrating sun exposure features and determining skin-type of a human being in application data of a smartphone cooperative with an ultraviolet light sensing device, - 
- wherein a camera of the smartphone is used to take a combined picture of the sticker and of the skin of the human being, - wherein the application data provide for calibration of the smartphone camera regarding at least white balance, ambient light color, intensity and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884